DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-14 in the reply filed on November 08, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Claim 11 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing “a trained machine learning model,” which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). “A trained machine learning model” is required for detecting and then displaying the detected result. Without knowing “a trained machine learning model,” the detection cannot be done. Applicant has not provided ANY “trained machine learning” algorithm or modeling.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 11, it is unclear what the metes and bounds of “a trained machine learning model” are. The specification has not shown any model that could be used as 
Furthermore, what’s the scope of “abnormality”? How “a trained machine learning model” distinguish this “abnormality”? 
It is unclear what the metes and bounds of “a graphical user interface including the ultrasound image with color flow data of the Doppler measurements superimposed thereon” are. Does this just mean a color flow data of the Doppler measurement being displayed on the graphical user interface? What’s the scope of superimposed thereon”? 
Does it have to have a B-mode, and then a color flow superimposed on b-mode, and then being displayed on the monitor? 
It is unclear what the metes and bounds of “adjusting … to indicate the abnormality.” What needs to be adjusted when the abnormality is already being detected by “a trained machine learning model”? 
It is unclear what the metes and bounds of “flow profile” are. Is it unclear if flow profile is a Doppler spectrum (0019), or is it a pulse wave Doppler (see. Van Der Veen et al. US 2021/0330284, para 0034, etc.), or is it something else. 
The term “partially” in claim 14 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “match” depends on “partially.” Hence, it is also indefinite. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 2006/0052704, hereinafter Baba ‘704) alone and/or in view of Singer (US 2015/0112901, hereinafter Singer ‘901).
In re claim 11, Baba ‘704 teaches a method, comprising: 
acquiring, via an ultrasound probe, an ultrasound image of a vessel (fig. 1, element 3, 0006, 0008, 0012, 0056, etc.); 
acquiring, via the ultrasound probe, Doppler measurements of blood flow within the vessel (0056, 0058, 0059, etc.); 
displaying, via a display device, a graphical user interface including the ultrasound image with color flow data of the Doppler measurements superimposed thereon (fig. 10, 0097), and a flow profile constructed from the Doppler measurements (fig. 10, 300); 
detecting, with an analyzing unit [a trained machine learning model], an abnormality in the flow profile (fig. 24, 0143-0146, 0158-0160); 
displaying, via the display device, a reference flow profile for the vessel superimposed on the flow profile in the graphical user interface (fig. 24); 
and adjusting display of the flow profile in the graphical user interface to indicate the abnormality (0098, 0143-0146, 0154). 

Still furthermore, Singer ‘901 teaches detecting, a trained machine learning model], an abnormality in the flow profile (0014, 0053)
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Baba ‘704 alone and/or to include the features of Singer ‘901 in order to provide a fast and accurate virtual framework for conducting patient-specific sensitivity analyses. 
In re claim 12, Singer ‘901 teaches wherein detecting the abnormality in the flow profile comprises inputting the flow profile to the trained machine learning model, and receiving an indication of the abnormality as output from the trained machine learning model (0015, 0047-0049, 0053). 
In re claim 13, Singer ‘901 teaches wherein the flow profile is input to the trained machine learning model as an image or as a time series (0047-0049).
 In re claim 14, Baba ‘704 teaches further comprising adjusting a scale and timing of the reference flow profile to at least partially match the flow profile prior to superimposing the reference flow profile on the flow profile in the graphical user interface (fig. 22, fig. 23, normalization is adjusting, and Thr is the timing, 0157).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.